



Exhibit 10.2
Execution Version


ADMINISTRATION AGREEMENT
This ADMINISTRATION AGREEMENT (this “Agreement”) is made as of August 2, 2018 by
and between Triangle Capital Corporation, a Maryland corporation (the
“Company”), and Barings LLC, a Delaware limited liability company (the
“Administrator”).
WITNESSETH:
WHEREAS, the Company is a non-diversified, closed-end investment company that
has elected to be regulated as a business development company under the
Investment Company Act of 1940, as amended (the “1940 Act”);
WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms
hereinafter set forth; and
WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:
1. Duties of the Administrator.
(a) Employment of Administrator. The Company hereby employs the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Company’s board of directors
(the “Board of Directors”), for the period and on the terms and conditions set
forth in this Agreement. The Administrator hereby accepts such employment and
agrees during such period to render, or arrange for the rendering of, such
services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses as provided for below. The Administrator and
any such other persons providing services arranged for by the Administrator
shall for all purposes herein be deemed to be independent contractors and shall,
unless otherwise expressly provided or authorized herein, have no authority to
act for or represent the Company in any way or otherwise be deemed agents of the
Company.
(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping and record keeping services at such office facilities and such other
services as the Administrator, subject to review by the Board of Directors,
shall from time to time determine to be necessary or useful to perform its
obligations under this Agreement. The Administrator shall also, on behalf of the
Company and subject to the Board of Directors’ approval, arrange for the
services of, and oversee, custodians, depositories, transfer agents, dividend
disbursing agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable. The Administrator shall make reports to the Board of Directors
regarding its performance of the obligations hereunder and furnish advice and
recommendations with respect to such other aspects of the business and affairs
of the Company as it shall determine to be desirable; provided that nothing
herein shall be construed to require the Administrator to, and the Administrator
shall not, in its capacity as Administrator, provide any advice or
recommendation relating to the securities and other assets that the Company
should purchase, retain or sell or any other investment advisory services to the
Company. The Administrator shall be responsible for the financial and other
records that the Company is required to maintain and shall prepare all reports
and other materials required to be filed with the Securities and Exchange
Commission (the “SEC”) or any other regulatory authority, including, but not
limited to, current reports on Form 8-K, quarterly reports on Form 10-Q, annual
reports on Form 10-K and proxy or information statements to stockholders. In
addition, the Administrator will assist the Company in determining and
publishing the Company’s net asset value, overseeing the preparation and filing
of the Company’s tax returns, and the printing and dissemination of reports to
stockholders of the Company, and generally


1

--------------------------------------------------------------------------------





overseeing the payment of the Company’s expenses and the performance of
administrative and professional services rendered to the Company by others.
(c) Sub-Administrators. The Administrator may engage one or more administrators
(each, a “Sub-Administrator”) to act as sub-administrators to provide the
Company certain administrative services set forth in Section 1(b) of this
Agreement, all as shall be set forth in a written contract (each, a
“Sub-Administration Agreement”) to which the Administrator shall be a party.
2. Records.
The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and, if required by any applicable statutes, rules and regulations,
including without limitation, the 1940 Act, will maintain and keep such books,
accounts and records in accordance with such statutes, rules and regulations. In
compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Administrator agrees that all records that it maintains for the Company shall at
all times remain the property of the Company, shall be readily accessible during
normal business hours, and shall be promptly surrendered upon the termination of
this Agreement or otherwise on written request. The Administrator further agrees
that all records which it maintains for the Company pursuant to Rule 31a-1 under
the 1940 Act will be preserved for the periods prescribed by Rule 31a-2 under
the 1940 Act unless any such records are earlier surrendered as provided above.
Records shall be surrendered in usable machine-readable form. The Administrator
shall have the right to retain copies of such records subject to observance of
its confidentiality obligations under this Agreement.
3. Confidentiality.
The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including all “nonpublic
personal information,” as defined under the Gramm-Leach-Bliley Act of 1999
(Public law 106-102, 113 Stat. 1138), shall be used by the other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party, except
that such confidential information may be disclosed to an affiliate or agent of
the disclosing party to be used for the sole purpose of providing the services
set forth herein. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is requested by or
required to be disclosed to any governmental or regulatory authority, including
in connection with any required regulatory filings or examinations, by judicial
or administrative process or otherwise by applicable law or regulation.
Notwithstanding the foregoing, the Company hereby consents and authorizes the
Administrator and its affiliates to use and disclose confidential information
relating to the Company in connection with (a) the preparation of performance
information relating to the Company and (b) in connection with any contemplated
sale of the outstanding equity or assets of the Adviser (defined below),
Administrator, or any person who may be deemed to “control” either of the
Adviser or the Administrator, in each case within the meaning of the 1940 Act.
4. Compensation; Allocation of Costs and Expenses.
(a) Reimbursement. In full consideration of the provision of the services of the
Administrator, the Company shall reimburse the Administrator for the costs and
expenses incurred by the Administrator in performing its obligations and
providing personnel and facilities set forth in Section 1 herein. Specifically,
the reimbursements made by the Company to the Administrator shall include, but
not be limited to:
(i).
the allocable portion of the Administrator’s rent for the Company’s Chief
Financial Officer and the Chief Compliance Officer and their respective staffs,
which will be based upon the allocable portion of the usage thereof by such
personnel in connection with their performance of administrative services under
this Agreement;

(ii).
the allocable portion of the salaries, bonuses, benefits and expenses of the
Company’s Chief Financial Officer and Chief Compliance Officer and their
respective staffs, which will be based



2

--------------------------------------------------------------------------------





upon the allocable portion of the time spent by such personnel in connection
with performing administrative services for the Company under this Agreement;
(iii).
the actual cost of goods and services used for the Company and obtained by the
Administrator from entities not affiliated with the Company, which will be
reasonably allocated to the Company on the basis of assets, revenues, time
records or other method conforming with generally accepted accounting
principles;

(iv).
all fees, costs and expenses associated with the engagement of a
Sub-Administrator; and

(v).
costs associated with (a) the monitoring and preparation of regulatory
reporting, including registration statement amendments, prospectus supplements,
and tax reporting, (b) the coordination and oversight of service provider
activities and the direct cost of such contractual matters related thereto and
(c) the preparation of all financial statements and the coordination and
oversight of audits, regulatory inquiries, certifications and
sub-certifications.

(b) Allocation of Costs and Expenses. The Company will bear all costs and
expenses that are incurred in its operation and transactions and not
specifically assumed by the Company’s investment adviser, Barings LLC (the
“Adviser”), pursuant to that certain Investment Advisory Agreement, dated as of
August 2, 2018, by and between the Company and the Adviser (the “Advisory
Agreement”).
5. Limitation on Indemnification.
The Administrator, its affiliates and their respective directors, officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with any of them shall not be liable to the
Company for any action taken or omitted to be taken by the Administrator in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as administrator for the Company, and the Company shall
indemnify, defend and protect the Administrator (and its officers, managers,
partners, agents, employees, controlling persons, members, and any other person
or entity affiliated with the Administrator (collectively, the “Indemnified
Parties”), and hold them harmless from and against all damages, liabilities,
costs, demands, charges, claims and expenses (including reasonable attorneys’
fees and amounts reasonably paid in settlement) incurred by the Indemnified
Parties in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of any actions or
omissions or otherwise based upon the performance of any of the Administrator’s
duties or obligations under this Agreement or otherwise as administrator for the
Company. Notwithstanding the preceding sentence of this Section 5 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of fraud, willful misfeasance, bad faith or gross negligence in the
performance of the Administrator’s duties or by reason of the reckless disregard
of the Administrator’s duties and obligations under this Agreement (to the
extent applicable, as the same shall be determined in accordance with the 1940
Act and any interpretations or guidance by the SEC or its staff thereunder).
6. Activities of the Administrator.
The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each other person providing services as
arranged by the Administrator is free to render services to others. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Administrator and its affiliates, as
directors, officers, members, managers, employees, partners, stockholders or
otherwise, and that the Administrator and directors, officers, members,
managers, employees, partners and stockholders of the Administrator and its
affiliates are or may become similarly interested in the Company as officers,
directors, stockholders or otherwise.
7. Duration and Termination of this Agreement.
(i).
This Agreement shall continue in effect for two years from the date hereof and
thereafter continue automatically for successive annual periods, but only so
long as such continuance is specifically



3

--------------------------------------------------------------------------------





approved at least annually by (i) the Board of Directors of the Company and
(ii) a majority of the Non-Interested Directors.
(ii).
This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Board of Directors, or by the Administrator, upon
60 days’ written notice to the other party.

(iii).This Agreement may not be assigned by a party without the consent of the
other party. The provisions of Section 5 of this Agreement shall remain in full
force and effect, and the Administrator shall remain entitled to the benefits
thereof, notwithstanding any termination of this Agreement.
8. Amendments of this Agreement.
This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties hereto.
9. Entire Agreement; Governing Law.
This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and the applicable provisions of the 1940 Act, if any. In
such case, to the extent the applicable laws of the State of New York, or any of
the provisions herein, conflict with the provisions of the 1940 Act, the latter
shall control.
10. Notices.
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by overnight courier service
(with signature required), by facsimile, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at their
respective principal executive office addresses.
11. Miscellaneous.
The captions in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect. If any provision of this Agreement shall be held
or made invalid by a court decision, statute, rule or otherwise, the remainder
of this Agreement shall not be affected thereby. This Agreement shall be binding
on, and shall inure to the benefit of the parties hereto and their respective
successors.
12. Counterparts.
This Agreement may be executed in counterparts by the parties hereto, each of
which shall constitute an original counterpart, and all of which, together,
shall constitute one Agreement.
[Remainder of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
 
 
TRIANGLE CAPITAL CORPORATION, a Maryland Corporation
 
 
By:
 
/s/ E. Ashton Poole 
Name:
 
E. Ashton Poole
Title:
 
Chief Executive Officer and President
 
BARINGS LLC, a Delaware limited liability company
 
 
By:
 
/s/ Eric Lloyd
Name:
 
Eric Lloyd
Title:
 
Managing Director

 














































[Signature Page to Administration Agreement]




5